2022 WI 10

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2021AP1297-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against B. C. Fischer, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       B. C. Fischer,
                                 Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST FISCHER

OPINION FILED:         February 22, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                          2022 WI 10
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.   2021AP1297-D


STATE OF WISCONSIN                              :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against B.C. Fischer, Attorney at Law:

Office of Lawyer Regulation,                                            FILED
               Complainant,                                        FEB 22, 2022
          v.                                                           Sheila T. Reiff
                                                                   Clerk of Supreme Court
B.C. Fischer,

               Respondent.




      ATTORNEY        disciplinary     proceeding.         Attorney's         license

suspended.


      ¶1       PER   CURIAM.   In    this   reciprocal       discipline       matter,

governed by Supreme Court Rule (SCR) 22.22,1 Attorney B.C. Fischer

      1   SCR 22.22 provides:

           (1) An attorney on whom public discipline for
      misconduct or a license suspension for medical
      incapacity has been imposed by another jurisdiction
      shall promptly notify the director of the matter.
      Failure to furnish the notice within 20 days of the
      effective date of the order or judgment of the other
      jurisdiction constitutes misconduct.

           (2) Upon the receipt of a certified copy of a
      judgment or order of another jurisdiction imposing
                                               No.   2021AP1297-D




discipline for misconduct or a license suspension for
medical incapacity of an attorney admitted to the
practice of law or engaged in the practice of law in
this state, the director may file a complaint in the
supreme court containing all of the following:

     (a) A certified copy of the judgment or order from
the other jurisdiction.

     (b) A motion requesting an order directing the
attorney to inform the supreme court in writing within
20 days of any claim of the attorney predicated on the
grounds set forth in sub. (3) that the imposition of the
identical discipline or license suspension by the
supreme court would be unwarranted and the factual basis
for the claim.

     (3) The supreme court shall impose the identical
discipline or license suspension unless one or more of
the following is present:

     (a) The procedure in the other jurisdiction was so
lacking in notice or opportunity to be heard as to
constitute a deprivation of due process.

     (b) There  was   such     an   infirmity  of   proof
establishing the misconduct    or medical incapacity that
the supreme court could       not accept as final the
conclusion in respect to      the misconduct or medical
incapacity.

     (c) The    misconduct   justifies      substantially
different discipline in this state.

     (4) Except as provided in sub. (3), a final
adjudication in another jurisdiction that an attorney
has engaged in misconduct or has a medical incapacity
shall be conclusive evidence of the attorney's
misconduct or medical incapacity for purposes of a
proceeding under this rule.

     (5) The supreme court may refer a complaint filed
under sub. (2) to a referee for a hearing and a report
and recommendation pursuant to SCR 22.16.        At the
hearing, the burden is on the party seeking the
imposition of discipline or license suspension different
from that imposed in the other jurisdiction to
                           2
                                                            No.   2021AP1297-D



has entered into a stipulation with the Office of Lawyer Regulation

(OLR).    In the stipulation, the parties agree that it would be

appropriate for this court to impose the level of discipline sought

by the OLR as being reciprocal to the discipline imposed on

Attorney Fischer by the Minnesota Supreme Court; namely, a 120-

day suspension of Attorney Fischer's license to practice law in

Wisconsin.

     ¶2    After reviewing the matter, we approve the stipulation

and impose the stipulated reciprocal discipline.              Additionally,

although the stipulation does not expressly request that we require

Attorney Fischer to comply with the conditions imposed by the

Minnesota Supreme Court's disciplinary order, we impose those

conditions here, consistent with the requirement in SCR 22.22(3)

that this court impose "the identical discipline" as imposed by

the other jurisdiction.     Given the fact that Attorney Fischer

entered into a comprehensive stipulation before the appointment of

a referee, we do not require him to pay the costs of this

proceeding.
     ¶3    Attorney   Fischer   was       admitted   to   practice   law   in

Wisconsin in 2002.    He was admitted to practice law in Minnesota



     demonstrate that the imposition of identical discipline
     or license suspension by the supreme court is
     unwarranted.

          (6) If the discipline or license suspension imposed
     in the other jurisdiction has been stayed, any
     reciprocal discipline or license suspension imposed by
     the supreme court shall be held in abeyance until the
     stay expires.

                                      3
                                                                             No.     2021AP1297-D



in 2003 under the name Brian Campbell Fischer.                           The address he has

on file with the State Bar of Wisconsin is in Duluth, Minnesota.

     ¶4     Attorney         Fischer's        Wisconsin          law    license       is    under

administrative suspension.                Specifically, effective October 31,

2016,      Attorney          Fischer's            Wisconsin           law        license      was

administratively suspended for failure to pay bar dues and to

provide a required trust account certification.                             Effective May 31,

2017,      Attorney          Fischer's            Wisconsin           law        license      was

administratively suspended for failure to comply with continuing

legal education reporting requirements.

     ¶5     Attorney Fischer's professional disciplinary history in

Wisconsin includes a 2014 public reprimand imposed as discipline

reciprocal      to     that      imposed          in       Minnesota     for       professional

misconduct.        That misconduct involved failing to supervise a

suspended attorney and assisting a suspended attorney in the

unauthorized practice of law; failing to provide the Minnesota

Director of the Office of Lawyers Professional Responsibility with

timely    notice      of     employment       of       a    suspended       attorney;       using
misleading    advertising          and       law       firm   signage        and    letterhead;

neglecting and failing to communicate with two clients; failing to

comply with a court order; failing to return client files; failing

to   expedite        litigation;        and        noncooperation           in     disciplinary

investigations.            See    In    re    Disciplinary             Proceedings         Against

Fischer,    2014      WI   107,     ___      Wis. 2d ___,         852       N.W.2d 487.        In

addition,    in      2019,       this    court         imposed    a     90-day       suspension

reciprocal    to      that    imposed        in       Minnesota    for       misconduct      that
involved neglecting six client matters, failing to communicate
                                                  4
                                                                         No.     2021AP1297-D



with those clients, making false statements to a client, failing

to   return     a       client's    file,        and    failing   to     cooperate      with

disciplinary investigations.                    See In re Disciplinary Proceedings

Against Fischer, 2019 WI 36, 386 Wis. 2d 202, 925 N.W.2d 536.

       ¶6     On    October        20,    2020,        the   Minnesota    Supreme       Court

indefinitely suspended Attorney Fischer's right to practice law in

that state with a right to petition for reinstatement after 120

days.       The Minnesota Supreme Court also imposed certain conditions

upon    Attorney        Fischer's        reinstatement,       discussed        below.     The

Minnesota      Supreme       Court's        disciplinary        order    resulted        from

professional        misconduct           that    involved      failing    to     adequately

communicate with a client, failing to diligently pursue a client's

case, failing to inform the client of his suspension, engaging in

the unauthorized practice of law, failing to comply with the terms

of probation, and failing to cooperate with the disciplinary

investigation.

       ¶7     On July 27, 2021, the OLR filed a complaint and motion

pursuant to SCR 22.22, alleging that Attorney Fischer is subject
to reciprocal discipline and that, by failing to notify the OLR of

his October 20, 2020 suspension in Minnesota for professional

misconduct within 20 days of the effective date of its imposition,

Attorney Fischer violated SCR 22.22(1).                       The OLR asked this court

to suspend Attorney Fischer's license to practice law in Wisconsin

for a period of 120 days as discipline reciprocal to that imposed

by the Minnesota Supreme Court.

       ¶8     In    a    stipulation        filed      December   14,    2021,     Attorney
Fischer admitted that the Minnesota Supreme Court had indefinitely
                                                 5
                                                           No.    2021AP1297-D



suspended his right to practice law in that state with a right to

petition for reinstatement after 120 days.

     ¶9    Under   SCR   22.22(3),       this   court   shall    impose   the

identical discipline or license suspension imposed in another

jurisdiction, unless one or more of three exceptions apply.                In

the stipulation, Attorney Fischer states that he does not claim

that any such exception applies to his case.

     ¶10   Given the nature of the Minnesota suspension, the OLR

and Attorney Fischer agree that it would be appropriate for this

court to impose a 120-day suspension of Attorney Fischer's license

to practice law in Wisconsin.    The stipulation further contains a

number of statements and representations by the parties.                  The

parties state that the stipulation was not the result of plea

bargaining, that Attorney Fischer does not contest the facts and

misconduct alleged by the OLR, and that Attorney Fischer does not

contest the level of reciprocal discipline sought by the director

of the OLR in this matter. Attorney Fischer further represents

that he fully understands the misconduct allegations against him,
that he fully understands the ramifications of the stipulated level

of discipline, that he fully understands his right to consult with

counsel and to contest this matter, that he is entering into the

stipulation knowingly and voluntarily, and that his entry into the

stipulation represents his decision not to contest the misconduct

alleged or the discipline sought by the OLR.

     ¶11   After carefully reviewing this matter, we accept the

stipulation and impose the stipulated level of discipline.                 We
agree that the closest manner in which to replicate the suspension
                                     6
                                                                  No.    2021AP1297-D



imposed by the Minnesota Supreme Court is to suspend the license

of Attorney Fischer to practice law in Wisconsin for a period of

120 days.

      ¶12   There is another matter beyond the imposition of a 120-

day suspension that must be addressed.               The Minnesota Supreme

Court's     disciplinary     order    provided     that,     in      order     to   be

reinstated,    Attorney     Fischer    must     successfully         complete       the

professional responsibility portion of the written examination

required for admission to practice law in Minnesota and to satisfy

the relevant continuing legal education requirements for practice

in Minnesota.     The parties' stipulation says nothing about this

requirement.

      ¶13   However, the stipulation does state that, by virtue of

the   Minnesota    suspension,       Attorney      Fischer      is      subject     to

reciprocal discipline pursuant to SCR 22.22.                 Subsection (3) of

that rule requires this court to impose "the identical discipline."

Imposing only a suspension when the other jurisdiction has imposed

additional    forms    of   discipline     would   fail    to     constitute        the
imposition of "the identical discipline."                 See generally In re

Disciplinary Proceedings Against Stoltman, 2018 WI 91, ¶11, 383

Wis. 2d 484,     915   N.W.2d 176      (noting     that,     where       the    other

jurisdiction has imposed a form of discipline that this court does

not impose, this court has ordered the respondent attorney to

comply with the terms and conditions of the disciplinary order in

the other jurisdiction in order to make the discipline identical

under SCR 22.22).      By stipulating that he is subject to reciprocal
discipline under SCR 22.22, Attorney Fischer is acknowledging that
                                       7
                                                               No.    2021AP1297-D



this court may order him to comply with the conditions imposed by

the Minnesota Supreme Court's disciplinary order.               Thus, in order

for Attorney Fischer to have his Wisconsin law license reinstated,

even after the completion of the 120-day suspension, he will need

to submit proof to this court that he has complied with the

conditions imposed by the Minnesota Supreme Court's disciplinary

order.    Once he has provided proof of compliance, the disciplinary

suspension will be lifted, although his administrative suspensions

will remain in effect until each reason for the administrative

suspension has been rectified, pursuant to SCR 22.28(1).                  See In

re Disciplinary Proceedings Against Eichhorn-Hicks, 2019 WI 91,

¶¶12, 16, 388 Wis. 2d 478, 933 N.W.2d 106 (imposing, as discipline

reciprocal to that imposed in Minnesota, a 120-day suspension with

reinstatement       conditioned   on    successful      completion       of    the

professional    responsibility         portion   of    the     Minnesota       bar

examination    and    satisfaction     of   Minnesota's      continuing       legal

education requirements).

     ¶14    Because    this   matter    was   resolved    by    a    stipulation
without the need for litigation, we will not require Attorney

Fischer to pay the costs of this proceeding.

     ¶15    IT IS ORDERED that the license of B.C. Fischer to

practice law in Wisconsin is suspended for a period of 120 days,

effective the date of this order, as discipline reciprocal to that

imposed by the Minnesota Supreme Court.

     ¶16    IT IS FURTHER ORDERED that B.C. Fischer shall comply

with the terms of the October 20, 2020 order of the Minnesota
Supreme    Court.     Accordingly,     before    the   120-day       disciplinary
                                        8
                                                           No.    2021AP1297-D



suspension imposed above is lifted, in addition to complying with

the requirements of SCR 22.28(2), B.C. Fischer shall also have

complied with the conditions imposed by the Minnesota Supreme Court

in its October 20, 2020 order that must be fulfilled in order to

have his license to practice law in Minnesota reinstated.

     ¶17   IT     IS     FURTHER   ORDERED   that    the    administrative

suspensions of B.C. Fischer's license to practice law in Wisconsin,

due to his failure to pay mandatory bar dues, his failure to

complete his trust account certification, and his failure to comply

with CLE reporting requirements, will remain in effect until each

reason   for    the    administrative   suspension   has   been   rectified,

pursuant to SCR 22.28(1).

     ¶18   IT IS FURTHER ORDERED that, to the extent he has not

already done so, B.C. Fischer shall comply with the provisions of

SCR 22.26 concerning the duties of a person whose license to

practice law in Wisconsin has been suspended.




                                        9
    No.   2021AP1297-D




1